Citation Nr: 1740616	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO. 13-36 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to February 1972.

The Veteran is shown to have the Combat Action Ribbon for his period of service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hepatitis C. The Veteran timely appealed that decision.

In June 2015, the Board remanded the Veteran's claim for additional development. His claim has since returned to the Board for further consideration.


FINDING OF FACT

The Veteran's currently diagnosed hepatitis C was not incurred in service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in June 2015, the Board remanded the hepatitis C disability service connection issue to the AOJ for additional development. The Veteran received a VA examination. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran states that he was exposed to accidental needle pricks, as well as blood, in relation to his work as a corpsman in service. The Veteran states that he obtained a tattoo in service. The Veteran contends that he may have been exposed to hepatitis C through immunizations he received in service through the shared use of an immunization device known as an "air gun." The Veteran has supplied personal statements, scientific articles, and printouts of VA webpages that discuss that needle pricks, immunizations, tattoos, and blood exposure are risk factors for hepatitis C. The Veteran states that the needle pricks and blood exposure were common occurrences for corpsmen who served in Vietnam, and it would have been unusual to seek medical attention in service for such exposures. The Veteran reports that medical literature states that hepatitis C can remain dormant for decades, and that the disease was not discovered until several decades after he left service.

In July 2012, the Veteran received a VA examination. The Veteran reported that he was diagnosed with hepatitis C in 2009. The examiner noted that the Veteran's risk factors included accidental exposure to blood by health care workers (to include combat medic or corpsman).

In October 2013, a VA Disability Benefits Questionnaire (DBQ) resulted in an opinion that the Veteran's hepatitis C was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.

The examiner stated that there is no evidence in the medical literature that air guns used in the medical setting transmit hepatitis C, as contended by the Veteran. The examiner noted that there is no evidence in the record of engaging in other risk factors during service, and that the Veteran did not sustain any injury or illness during service that required transfusion or hemodialysis.

The examiner stated that it was statistically more likely that the Veteran contracted hepatitis C outside of service, as 37 years had transpired between separation from service and diagnosis of the illness.

In November 2013, an addendum opinion was provided. The examiner stated that he could not, without resorting to speculation, opine whether the current diagnosis of hepatitis C is related to occupational exposure as a Navy Corpsman with combat service. The examiner noted that hepatitis C can remain dormant for 40 years after exposure. The examiner stated that the Veteran's file was absent for risk factors in the 37 years after separation, because there is no documentation in the file regarding the years after his separation of any related issues.

In April 2016, the Veteran received another VA examination. The Veteran reported that he was allergic to the medicine he was previously taking for hepatitis C. The examiner noted that the Veteran had increased liver enzymes in the past. The Veteran reported that the tattoo he received in service was completed in Long Beach, California, and that he received several tattoos after leaving service.

The examiner noted that medical literature does not state that tattoos received in the United States are associated with acquiring hepatitis C. The examiner further stated that according to the Centers for Disease Control (CDC) tattoos are an unlikely source of hepatitis C infection. The examiner stated that Veteran's medical records contain normal liver function tests in 2006, and that when abnormalities appeared in 2009, he was tested for hepatitis C. The examiner stated that she could not find cited studies linking tattooing in Vietnam in the late 1960's or 1970's as a route of exposure for hepatitis C in Vietnam era veterans.

The examiner noted that regarding exposure to blood during combat service, according to the CDC, infection of hepatitis C due to percutaneous infection (personnel being stuck by needles) is only 1.8% risk factor for infection. The examiner stated that there are no statistics for exposure to blood, but it is medically assumed to be 1.8% or less. The examiner addressed the Veteran's statement that he may have been exposed to hepatitis C from the immunization method in service, saying that according to the CDC, 1% of incidence of hepatitis C has been associated with immunization (including air gun inoculations) worldwide. The examiner opined that the Veteran's hepatitis C was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or
illness.

The Board acknowledges the Veteran's submitted articles, lay statements, and printouts, but notes that risk factors and lengthened possible dormancy times for hepatitis C are not necessarily determinative, and do not establish presumptive or probable evidence of infection in service.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the Veteran claims that his hepatitis C disability is related his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, hepatitis C disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's hepatitis C disability is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

The Board notes that service connection may not be established on the basis of speculation. See 38 C.F.R. § 3.102 (2016) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility."). As detailed above, there is no credible evidence of in-service symptoms or conditions noted in service, or for several decades after service. The record also does not contain any competent evidence that the Veteran's hepatitis C disability is etiologically related to service. Thus, all of the elements necessary for entitlement to service connection have not been met.

Significantly, there is no competent and probative evidence of a nexus between the Veteran's current hepatitis C disability and his active service, to include his in-service complaints discussed above. The record in this case is negative for any indication, other than the Veteran's own lay assertions, that his current hepatitis C disability is associated with his active service. The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno, 6 Vet. App. 465; however, to the extent that the Veteran attempts to provide a nexus between his hepatitis C disability and active service, such statements are afforded little probative value given the Veteran's lack of related medical expertise. See Jandreau, 492 F.3d 1372.

The Board has accorded high probative value to the April 2016 VA medical opinion, as the examiner provided literature to support her conclusions that the Veteran's in-service risk factors were less likely than not to have caused his hepatitis C. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contentions are outweighed by the competent and probative evidence of record.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a hepatitis C disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


